DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2013/0127956 (“Watanabe”).
Claim 1
Watanabe discloses a liquid discharging head comprising: a nozzle plate having a first surface on which a nozzle for discharging a liquid is formed (nozzle plate 22), and a second surface on a side opposite to the first surface on which a communication flow path communicating with the nozzle is formed (communication path 34); and a chamber plate on which a plurality of pressure chambers communicating with the nozzle are formed, wherein the chamber plate is disposed on the second surface side of the nozzle plate (Fig. 4, chamber plate 23), and a first pressure chamber and a second pressure chamber among the plurality of pressure chambers communicate with the nozzle through the communication flow path (chambers 33 and 42).  

Claim 2
Watanabe discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed in a size larger than the nozzle in plan view (Fig. 4).

Claim 3
Watanabe discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed such that at least a part of the communication flow path overlaps the first pressure chamber and the second pressure chamber in plan view (Fig. 4, channel 41 overlaps the chambers).  

Claim 4
Watanabe discloses the liquid discharging head according to claim 1, wherein a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle (Fig. 4).  

Claim 6
Watanabe discloses the liquid discharging head according to claim 1, wherein the first pressure chamber and the second pressure chamber are formed substantially in line symmetry with respect to a first virtual line in plan view, and the communication flow path is formed substantially in line symmetry with respect to the first virtual line in plan view (Figs 4 and 5A).  

Claim 7
Watanabe discloses the liquid discharging head according to claim 6, wherein the nozzle communicating with the first pressure chamber and the second pressure chamber is disposed so as to overlap the first virtual line in plan view (Figs 4 and 5A).    

Claim 8
Watanabe discloses the liquid discharging head according to claim 1, further comprising: an intermediate plate disposed between the nozzle plate and the chamber plate, wherein the intermediate plate has a first through-hole and a second through-hole penetrating the intermediate plate in a plan view direction, the first pressure chamber communicates with the communication flow path through the first through-hole, and the second pressure chamber communicates with the communication flow path through the second through-hole (Fig. 7A, intermediate plate 55).  

Claim 9
Watanabe discloses the liquid discharging head according to claim 1, further comprising:  82 a first reservoir and a second reservoir commonly communicating with the pressure chambers, wherein the first pressure chamber is coupled to the first reservoir, and the second pressure chamber is coupled to the second reservoir (Fig. 4, first reservoir 46).  

Claim 12
Watanabe discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 1; and a mechanism for moving a medium that receives a liquid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0127956 (“Watanabe”).
Claim 5
Watanabe discloses the liquid discharging head according to claim 1.
Watanabe does not appear to explicitly disclose wherein a depth dimension of the communication flow path is twice a depth dimension of the nozzle or less.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a depth dimension of the communication flow path is twice a depth dimension of the nozzle or less, as it has been generally recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0127956 (“Watanabe”) in view of U.S. Patent Pub. 2014/0078224 (“Park”).
Claim 10
Watanabe discloses the liquid discharging head according to claim 9, wherein the first reservoir is a supply reservoir that supplies the liquid to the communication flow path (Fig. 4).
Watanabe does not appear to explicitly disclose the second reservoir is a recovery reservoir that recovers the liquid from the communication flow path.  
Park discloses a recirculating printhead including a recovery reservoir (paragraphs [0046-0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second reservoir is a recovery reservoir that recovers the liquid from the communication flow path, as disclosed by Park, into the device of Watanabe, for the purpose of reducing foreign objects or air bubbles in the nozzle area (Park, paragraph [0036]).

Claim 11
Watanabe in view of Park discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 10; and a mechanism for supplying the liquid to the first reservoir and recovering the liquid from the second reservoir (Park, paragraph [0045], pressure difference serves as mechanism for supply and recovery).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853